DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2022 has been entered.

 Response to Amendment

	Claims 1-2, 6-8, and 12 have been amended and claim 15 newly added as requested in the amendment filed on February 24, 2022. Following the amendment, claims 1-15 are pending in the instant application, and are under examination in the instant office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The word “preferably” in claims 3, 7, 8, and 11-13 is exemplary language that has been deemed indefinite. MPEP 2173.05(d). Additionally, the recitation of a narrow and broader range in the same claim  (“about 2 ng/ml to about 100 ng/ml, and preferably about 30 ng/ml to about 80 ng/ml” claim 7) is indefinite. See MPEP 2173.05(c)I. (“Examples of claim language which have been held to be indefinite are (A) "a temperature of between 45 and 78 degrees Celsius, preferably between 50 and 60 degrees Celsius"). 
	In addition to reciting “preferably”, Claim 11 is indefinite because it says “e.g.” (“forming of embryoid bodies in step a) is carried out by a physical or chemical method, preferably selected from the group consisting of culturing cells in the presence of attachment-preventing agents, culturing cells in hanging drops, microfabrication techniques, forced aggregation e.g. by centrifugation, and culturing cells in the presence of one or more aggregation-promoting agents such as macromolecular crowders, blebbistatin and ROCK inhibitors”).  For example renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of applying art, this claim will be interpreted as reading upon forming embryoid bodies by a physical or chemical method.	
	Claims 1 and 15 recite “allowing” cells to “mature” or “maturate”.  It is unclear what method steps/elements are encompassed by “allowing”.  Absent method steps, it is unclear how step (e) of claim 1 differs from step (d); or how the scope of claim 15 differs from that of the parent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As currently amended, Claims 1-15 are rejected 35 U.S.C. 103 as being unpatentable over the combined teachings of Mikhailova et al., Stem Cell Reports, Vol. 2, 219-231, 2014 as evidenced by the attached CellnTec formulation page published online on July 5, 2014; retrieved online from: https://web.archive.org/web/20140705144212/https://cellntec.com/products/resources/tech/formulation/; retrieved on May 18, 2022) . 
In Remarks filed February 24, 2022, Applicant traverses the rejection based upon the Bharti primary reference, which is no longer applied.  Applicant asserts the prior art teaches endogenous expression of BMP4 but the claims have been amended to recite added BMP4.  Applicant asserts that inherency cannot apply to the claims as amended claims because the element of BMP4 does not necessarily and inevitably arise from the steps of the prior art because the Bharti reference is directed to RPE cells that express BMP4 and not corneal epithelial cells.  Further, Applicant argues that the use of other factors, such as Noggin, teaches away from the method of the claim. 
First, the method of the claimed invention uses open-ended language (“comprising”) which does not exclude other method steps/elements such as Noggin.   Second, the following prior art (Mikhailova et al. 2014) teaches the same steps/elements as taught by the Bharti art of record results in BMP4 expressing corneal epithelium cells.
The Mikhailova reference teaches methods for differentiating pluripotent stem cells.  The reference states: “we developed a directed two-stage differentiation protocol for hiPSCs, without the use of feeder cells or serum. To do so, we replicated early developmental mechanisms by blocking the transforming growth factor β (TGF-β) and Wnt- signaling pathways with small molecule inhibitors and activating fibroblast growth factor (FGF) signaling. We used this method to generate relatively pure populations of corneal epithelial-like progenitor cells capable of terminal differentiation toward mature corneal epithelial-like cells” (pg. 220, first full paragraph).   Specifically, the method of Mikhailova requires culturing human induced pluripotent stem cells (hiPSCs) (as required by instant claim 9) in xeno-free (as required by instant claim 14) RegES- medium devoid of retinol, bFGF and activin A, but supplemented with 10 µM SB-505124, 10 µM IWP-2 and 50 ng/ml human bFGF.  The authors culture in suspension and the cells form aggregates that are analogous to the embryoid bodies of instant claims 10 and 11. The small molecule SB-505124 is the TGF-beta inhibitor of instant claim 4 (see Figure 1 of the instant disclosure) and the dosage of the prior art is within the range required by instant claims 3 and 6.  The FGF used in the reference is the same as instant claim 5 and the range used is within the claimed range of instant claims 1 and 7.  Thus, the prior art teaches the method of instant claim 1, parts (a) and (b). The reference then teaches after the 4-day induction period cells were plated onto collagen-IV coated plates for differentiation in just CnT-30 medium (pg. 220, second column, second paragraph), which teaches part (c) of instant claim 1 and the substrate of instant claim 12.  During this time, the cells demonstrate, “an increase in expression of several genes important for eye development generally and corneal development in particular … BMP4” (pg. 220, second column, first paragraph).    
After differentiation corneal epithelium-like cells are grown in serum-free CnT30 corneal epithelium medium (pg. 225, paragraph bridging columns), which comprises: “Up to 6 additional growth factors and cofactors, including insulin, hydrocortisone, EGF, and FGF” as evidenced by the CellnTec formulation page (attached).  In this way the prior art teaches a method for culturing pluripotent stem cells in the absence of feeder cells, in a cell culture medium comprising added TGF-beta inhibitor in an amount ranging from 1 µM to 100 µM and added fibroblast growth factor (FGF) in an amount ranging from 1 ng/ml to 1000 ng/ml, the medium arising from a step of adding TGF-beta inhibitor and FGF. Culturing said eye precursor cells in a cell culture medium comprising one or more supplements selected from the group consisting of epidermal growth factor (EGF), hydrocortisone, and insulin in the absence of a TGF-beta inhibitor, FGF, or BMP-4 (claim 1 step (d)); and the absence of Wnt inhibitor (as in claim 2) thereby producing corneal epithelial precursor cells (reference Figure 5) and allowing said corneal epithelial precursor cells to mature into corneal epithelial cells (reference Figure 6).  The reference teaches at least 65% of cells are positive for p63 protein expression after 30 days (reference Figure 5B) as required by instant claim 13.  The reference further provides suggestions for how to obtain stratified cell sheets (pg. 224, second column, first full paragraph); which teaches the method of instant claim 15.
The only element of claim 1 that the Mikhailova reference is silent on is the adding BMP-4 in step (c) of claim 1, and the specific amount as recited in instant claim 8.  The reference, however, clearly states that the cells produce their own BMP4 and that this factor is important for “eye development generally and corneal development in particular”.  This statement in the reference provides explicit motivation for a person, having ordinary skill in the art, to add BMP4 to the corneal cell induction medium.  Adding BMP4 would have been well-within the technical grasp of a skilled artisan, and would not have required undue further experimentation and would have resulted in production of corneal precursor cells with a reasonable expectation of success.  
In KSR International Co. v. Teleflex, Inc., the Supreme Court has stated that combining prior art elements according to known method to yield predictable results is prima facie obvious if the following rationale can be applied:
(1) the prior art includes each element claimed though not necessarily in the same reference.
(2) it was within the technical grasp of one of ordinary skill in the art to combine the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately.
(3) one of ordinary skill in the art would have recognized that the results of such combination were predictable.  

(KSR International Co. v. Teleflex, Inc. 127 S. Ct. 1727, 82 USPQ2d 1385, Supreme Court, April 30, 2007).
Such is the case here, where one of ordinary skill in the art would recognize the use of added BMP4, as taught by Mikhailova et al. in their method for inducing corneal cell differentiation.  A skilled artisan would be motivated to add BMP4 because the reference states that paracrine expression of BMP4 predictably results in corneal cell development.  Based on the guidance and direction within the prior art, such addition would have been well within the technical grasp of a skilled artisan because the added BMP4 would be merely performing the same function as it did upon the increased cell expression and paracrine signaling. 
Therefore, the invention as a whole is prima facie obvious. 

Conclusion
	No claim is allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/            Examiner, Art Unit 1649